By the Court.

Lumpkin, J.,
delivering the opinion.
Was the court right in holding that the bond taken by the deputy sheriff in this case, was void and compelling the officer to pay the debt ? We think not.
A ca. sa. bond is intended only to secure the appearance of the defendant. If he surrenders himself at court, or is *537delivered by Ms securities, tbe bond is discharged. This bond obligated tbe debtor to appear and abide by and perform tbe judgment of tbe court in tbe premises. If be failed to appear, as he did, the condition of the bond was broken, and the securities were liable. Had be appeared and failed to get a discharge under tbe insolvent debtor’s act, fhe would have been ordered into custody, there to remain until tbe debt was paid, or at least until a full surrender was made of all his effects. The securities, in tbe mean time, would be exonerated. "We repeat, then, that tbe undertaking of tbe securities is for tbe appearance of tbe principal, and nothing more.
As to tbe bond being payable to tbe sheriff instead of tbe plaintiff in ca. sa., the sheriff takes the bond for the benefit of tbe creditor. He could be compelled by tbe court to assign. Here be voluntarily offered to do so.
Judgment l’eversed.